PER CURIAM:
Appellant Joseph Willis brought an action seeking a judicial determination that certain land belonged to him as opposed to his siblings. His claim was based upon the theory that their mother acquired title to the land pursuant to a deed executed in 1940 and conveyed her ownership to Joseph by testamentary succession. •
The Trial Court found that nothing was conveyed by the deed and that the Willis family had resided upon and cultivated the subject land since 1929. The Court concluded that the subject land is the communal land of the Willis family.
This Court can set aside the findings of the Trial Court only if they are clearly erroneous. United States v. United States Gypsum Co. (1948) 333 U.S. 364. The facts found by the Trial Court are supported by testimony the Trial Court found credible. Hence there is no basis upon which to disturb the finding s.
The only issue worthy of appellate review is Appellant's contention that the Willis family cannot own communal land since it is not a traditional Samoan family. The facts showed that Alexander Willis was one half Samoan and his wife Falesau was full blooded Samoan. Their progeny, the litigants herein, are thus 3/4 Samoan. True, they bear the name of a papalagi grandfather rather than a Samoan name but so do many Samoans. (A member of 'this Court, Judge Vaivao, is a Fruean.)
*103According to the Associate Judges there is no reason why a Samoan family cannot own communal land even though they choose to bear the surname, of a European ancestor.
The decision of the Trial Court is affirmed.